DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakoby et al. (U.S. Patent Application No. 20150380789), hereinafter known as Jakoby.
Regarding claim 1, Jakoby discloses (Figs. 3a-3d) a microwave transmission structure (elements 2 on substrate 3) and a phase adjustment structure (elements 2 on substrate 3’) opposite to each other (see Fig. 3b), and a liquid crystal layer (7) between the microwave transmission structure and the phase adjustment structure (see Fig. 3b); wherein the phase adjustment structure comprises a plurality of phase adjustment units (see Fig. 3b); the plurality of phase adjustment units are configured to change a dielectric constant of the liquid crystal layer according to a voltage applied to the phase adjustment units and a voltage applied to the microwave transmission structure, so as to adjust a phase of a microwave signal ([0022]); and phase shift amounts adjusted by the plurality of phase adjustment units are different from each other ([0035], phase shifts are tunable).
	Regarding claim 2, Jakoby further discloses (Figs. 3a-3d) wherein the microwave transmission structure comprises: a first substrate (3); a microstrip (2 on 3) at a side of the first substrate proximal to the liquid crystal layer (see Fig. 3b); and a ground electrode (1) at a side of the first substrate distal to the liquid crystal layer (see Fig. 3b); wherein the plurality of phase adjustment units are configured to change the dielectric constant of the liquid crystal layer according to the voltage applied to the phase adjustment units and a voltage applied to the microstrip, so as to adjust the phase of the microwave signal ([0022]).
Regarding claim 13, Jakoby further discloses (Figs. 3a-3d) wherein the plurality of phase adjustment units are connected to each other in series (see Fig. 3c); and wherein a material of the first substrate comprises at least one of glass, ceramic and high-purity quartz glass ([0023]).
	Regarding claim 15, Jakoby further discloses (Figs. 3a-3d) wherein the liquid crystal layer comprises positive liquid crystal molecules, and an angle between a long axis direction of each of the positive liquid crystal molecules and a plane where the first substrate is located is greater than 0 degree and equal to or less than 45 degrees (see Fig. 1, positive molecules turn toward the first substrate); or wherein the liquid crystal layer comprises negative liquid crystal molecules, and an angle between a long axis direction of each of the negative liquid crystal molecules and a plane where the first substrate is located is greater than 45 degrees and smaller than 90 degrees.
Regarding claim 18, Jakoby discloses a liquid crystal antenna, comprising the liquid crystal phase shifter according claim 1 ([0037]-[0038]).
Regarding claim 19, Jakoby discloses A communication apparatus, comprising the liquid crystal antenna according to claim 18 ([0037]-[0038]).

Regarding claim 20, Jakoby further discloses applying a first voltage to the microwave transmission structure ([0035]); applying a second voltage different from the first voltage to at least one phase adjustment unit of the plurality of phase adjustment units according to a phase shift amount ([0036], different bias voltages), to generate an electric field between the microwave transmission structure and the at least one phase adjustment unit, such that long axes of liquid crystal molecules of the liquid crystal layer are substantially parallel or substantially perpendicular to a direction of the electric field ([0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Kozyrev et al (U.S. Patent No. 6646522), hereinafter known as Kozyrev.
Regarding claim 5, Jakoby teaches the limitations of claim 1, and further teaches (Figs. 3a-3b) a first substrate (3) a signal line layer (2 on 3) at a side of the first substrate proximal to the liquid crystal layer (see Fig. 3b), but does not teach the signal line layer is a coplanar waveguide layer.
Kozyrev teaches (Fig. 1) a signal line layer which is a coplanar waveguide layer (see Fig. 1, 24 or 26).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to substitute a coplanar waveguide layer of Kozyrev for the signal line layer of Jakoby, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Microstrip lines and coplanar waveguides are known equivalents which provide similar transmission characteristics. 
Regarding claim 6, Jakoby as modified teaches wherein the coplanar waveguide layer comprises: a central strap (28 or 30 of Kozyrev) at the side of the first substrate proximal to the liquid crystal layer; and two ground straps (32, 34 of Kozyrev) at two sides of the central strap (see Fig. 1), respectively; wherein the plurality of phase adjustment units are configured to change the dielectric constant of the liquid crystal layer according to the voltage applied to the phase adjustment units and a voltage applied to the central strap, so as to adjust the phase of the microwave signal ([0022] of Jakoby); and wherein each of the two ground straps and the central strap are spaced apart from each other (see Fig. 1 of Kozyrev), and a length direction of each of the two ground straps and a length direction of the central strap are parallel to each other (see Fig. 1 of Kozyrev).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Nuecther et al. (U.S. Patent Application No. 20030146806), hereinafter known as Nuecther.
	Regarding claim 17, Jakoby teaches the limitations of claim 1, but does not teach a digital phase shifter.
Nuecther teaches a digital phase shifter having a number N of bits equal to a number of the plurality of phase adjustment units, and the digital phase shifter is configured to realize 2N different phase shift amounts ([0001]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to form a digital phase shifter as taught by Nuecther with the phase shifter of Jakoby since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Digital phase shifters provide increased control over the desired transmission characteristics.
Allowable Subject Matter
Claims 3, 4, 7-11 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious claims 3 and 7 as arranged, specifically “each of the plurality of phase adjustment units comprises a plurality of electrode strips which are at the side of the second substrate proximal to the liquid crystal layer and have an interval between any adjacent two of the plurality of electrode strips, an orthographic projection of each of the plurality of electrode strips on the first substrate at least partially overlaps an orthographic projection of the microstrip on the first substrate, and numbers of the electrode strips of the plurality of phase adjustment units are different from each other.” This arrangement would not have been obvious in light of the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896